Citation Nr: 0801852	
Decision Date: 01/16/08    Archive Date: 01/29/08

DOCKET NO.  02-11 694	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 
40 percent for degenerative joint and disc disease of the 
lumbar spine with lumbar myositis.

2.  Entitlement to an initial disability rating in excess of 
20 percent for radiculopathy of the right lower extremity 
prior to April 16, 2005; and in excess of 40 percent 
thereafter.

3.  Entitlement to an initial disability rating in excess of 
20 percent for radiculopathy of the left lower extremity.


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

S. M. Kreitlow, Associate Counsel


INTRODUCTION

The veteran had service in the Puerto Rico Army National 
Guard with active duty from April 1984 to September 1984.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2001 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in San Juan, Puerto Rico.


FINDINGS OF FACT

1.  The veteran's service-connected degenerative joint and 
disc disease of the lumbar spine with lumbar myositis is not 
productive of fracture of a vertebra with demonstrable 
deformity, unfavorable ankylosis of the lumbar spine, 
pronounced intervertebral disc syndrome, or incapacitating 
episodes having a total duration of at least six weeks during 
a 12 month period.

2.  The veteran's right L5 radiculopathy was not productive 
of a moderately severe impairment of the sciatic nerve prior 
to April 16, 2005.  Since April 16, 2005, it has not been 
productive of a severe impairment of the sciatic nerve with 
marked muscular atrophy.

3.  The veteran's left L5 radiculopathy was productive of a 
moderately severe impairment of the sciatic nerve as of 
September 22, 2007, but not before.




CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 40 
percent for degenerative joint and disc disease of the lumbar 
spine with lumbar myositis are not met.  38 U.S.C.A. §§ 1155, 
5103, 5103A and 5107 (West 2002 & Supp. 2005); 38 C.F.R. 
§ 4.71a, Diagnostic Code 5285 through 5295 (2002); 38 C.F.R. 
§ 4.71a, Diagnostic Code 5293 (2003); 38 C.F.R. §§ 3.102, 
3.159, 4.1, 4.2, 4.3, 4.7, 4.40, 4.45, 4.59 and 4.71a, 
Diagnostic Codes 5235 through 5243 (2007).

2.  The criteria for a disability rating in excess of 20 
percent for radiculopathy of the right lower extremity were 
not met prior to April 16, 2005.  38 U.S.C.A. §§ 1155, 5103, 
5103A and 5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 
3.159, 4.1, 4.2, 4.3, 4.7, and 4.124a, Diagnostic Code 8520 
(2007).

3.  The criteria for a disability rating in excess of 40 
percent for radiculopathy of the right lower extremity are 
not met.  38 U.S.C.A. §§ 1155, 5103, 5103A and 5107 (West 
2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.3, 
4.7, and 4.124a, Diagnostic Code 8520 (2007).

4.  The criteria for a disability rating of 40 percent for 
radiculopathy of the left lower extremity are met as of 
September 22, 2007, but not before.  38 U.S.C.A. §§ 1155, 
5103, 5103A and 5107 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.159, 4.1, 4.2, 4.3, 4.7, and 4.124a, Diagnostic 
Code 8520 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Notice and Assistance Requirements

38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 and 5126 (West 
2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2006) describe VA's duties to notify and assist 
claimants in substantiating a claim for VA benefits.  

Upon receipt of a complete or substantially complete 
application for a service-connection claim, 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and 
notify the claimant and his or her representative, if any, of 
what information and evidence not already provided, if any, 
is necessary to substantiate, or will assist in 
substantiating, each of the five elements of the claim 
including notice that a disability rating and an effective 
date for the award of benefits will be assigned if service 
connection is awarded.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2006); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002); Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  

Sufficient notice must inform the claimant (1) of any 
information and evidence not of record that is necessary to 
substantiate the claim; (2) of the information and evidence 
that VA will seek to provide; (3) of the information and 
evidence that the claimant is expected to provide; and (4) 
that he or she should provide any evidence in his or her 
possession that pertains to the claim.  Notice should be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim.  
38 C.F.R. § 3.159(b)(1) (2006); Pelegrini v. Principi, 18 
Vet. App. 112 (2004); see also Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. 
Cir. 2006).

In the present case, the veteran's claim for service 
connection for a back condition was granted in a September 
2001 rating decision and was evaluated as 20 percent 
disabling effective October 4, 2000 (the date the veteran's 
claim was filed).  The veteran disagreed with the 20 percent 
evaluation of this now service-connected disability in 
February 2002.  Thereafter the RO provided notice to the 
veteran in March 2004 of the Pelegrini II elements of how to 
establish an increased rating.  However, since the veteran's 
claim was initially one for service connection, which has 
been granted, the Board finds that VA's obligation to notify 
the veteran was met as the claim for service connection was 
obviously substantiated.  See Dingess v. Nicholson, 19 Vet. 
App. 473 (2006).  Therefore, any deficiency in the March 2004 
notice relating to the veteran's appeal for an increased 
rating is not prejudicial to the veteran.

The Board also notes that the veteran was provided notice in 
April 2006 pursuant to Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  Thus the veteran will not be prejudiced by the Board 
proceeding to the merits of his claims.

Finally, the veteran has been afforded a meaningful 
opportunity to participate effectively in the processing of 
his claims.  He was told it was his responsibility to support 
the claims with appropriate evidence and has been given the 
regulations applicable to VA's duty to notify and assist.  
Indeed, the veteran submitted substantial evidence in 
connection with his claims, which indicates he knew of the 
need to provide VA with information and evidence to support 
his claims.  Thus the Board finds that the purposes behind 
VA's notice requirement have been satisfied, and VA has 
satisfied its "duty to notify" the veteran. 

With respect to VA's duty to assist, the RO attempted to 
obtain all medical records identified by the veteran.  VA 
outpatient records are in the file for treatment from July 
1999 through June 2006.  The veteran has not identified any 
private medical treatment records for the claimed conditions.  
The veteran was notified in the rating decisions, Statement 
of the Case and Supplemental Statements of the Case of what 
evidence was obtained and considered.  He has not identified 
any additional evidence relevant to his claims.  VA is only 
required to make reasonable efforts to obtain relevant 
records that the veteran has adequately identified to VA.  
38 U.S.C.A. § 5103A(b)(1) (West 2002).   VA, therefore, has 
made every reasonable effort to obtain all records relevant 
to the veteran's claims.

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim.  The veteran was 
afforded VA examinations on his claims in January 2001, 
December 2002, December 2003, July 2007 and September 2007.  

Thus, the Board finds that VA has satisfied its duties to 
inform and assist the veteran at every stage of this case.  
Additional efforts to assist or notify him would serve no 
useful purpose.  Therefore, he will not be prejudiced as a 
result of the Board proceeding to the merits of his claims. 

II.  Analysis

Disability ratings are intended to compensate impairment in 
earning capacity due to a service-connected disorder.  
38 U.S.C.A. § 1155 (West 2002).  Separate diagnostic codes 
identify the various disabilities.  Id.  Evaluation of a 
service-connected disorder requires a review of the veteran's 
entire medical history regarding that disorder.  38 C.F.R. 
§§ 4.1 and 4.2 (2007).  

It is also necessary to evaluate the disability from the 
point of view of the veteran working or seeking work, 
38 C.F.R. § 4.2 (2007), and to resolve any reasonable doubt 
regarding the extent of the disability in the veteran's 
favor, 38 C.F.R. § 4.3 (2007).  If there is a question as to 
which evaluation to apply to the veteran's disability, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria for that rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7 (2007).  

The veteran was initially service-connected for lumbar 
myositis with chronic right L5 radiculopathy, which was 
initially evaluated under Diagnostic Code 5292 as 20 percent 
disabling.  By rating decision issued in January 2006, the 
veteran's service-connected disability was recharacterized as 
degenerative joint and disc disease of the lumbar spine with 
lumbar myositis (hereafter "lumbar spine disability") and 
an increase to 40 percent was granted effective October 4, 
2000.  In addition, the veteran was granted a separate rating 
for radiculopathy of the right lower extremity, initially 
evaluated under Diagnostic Code 8520 as 20 percent disabling 
effective October 4, 2000, and then increased to 40 percent 
as of April 16, 2005.  The veteran was also granted a 
separate disability rating for radiculopathy of the left 
lower extremity, evaluated as 20 percent under Diagnostic 
Code 8520 disabling effective April 16, 2005.

During the pendency of the veteran's claim, VA twice revised 
the criteria for diagnosing and evaluating diseases and 
injuries of the spine set forth in 38 C.F.R. § 4.71a.  The 
first revision, effective September 23, 2002, amended the 
criteria for diagnosing and evaluating intervertebral disc 
syndrome under Diagnostic Code 5293.  67 Fed. Reg. 54,345 
(Aug. 22, 2002).  The second revision, effective September 
26, 2003, changed the diagnostic codes for spine disorders to 
5235 through 5243.  In addition, spine disorders are now 
rated under the General Rating Formula for Diseases and 
Injuries of the Spine.  68 Fed. Reg. 51443 (Aug. 27, 2003).

Prior to September 23, 2002, Diagnostic Code 5292 provided 
for a 10 percent evaluation for slight limitation of motion 
of the lumbar spine, a 20 percent evaluation for moderate 
limitation of motion of the lumbar spine, and a 40 percent 
evaluation when limitation of motion was severe.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5292 (2002).  

Criteria in effect prior to September 2003 also provided for 
a 10 percent disability rating for mild intervertebral disc 
syndrome, a 20 percent disability rating for moderate 
intervertebral disc syndrome with recurring attacks, a 40 
percent disability rating for severe intervertebral disc 
syndrome with recurring attacks and intermittent relief, and 
a 60 percent disability rating for symptoms analogous to 
pronounced intervertebral disc syndrome with little 
intermittent relief and persistent symptoms compatible with 
sciatic neuropathy with characteristic pain and demonstrable 
muscle spasm, absent ankle jerk, or other neurologic findings 
appropriate to the site of the diseased disc.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5293 (2002).

The revisions to 38 C.F.R. § 4.71a, Diagnostic Code 5293, 
effective September 23, 2002, for rating intervertebral disc 
syndrome provide that preoperative or postoperative 
intervertebral disc syndrome is evaluated either on the total 
duration of incapacitating episodes over the past 12 months 
or by combining under 38 C.F.R. § 4.25 separate evaluations 
of its chronic orthopedic and neurologic manifestations along 
with evaluations for all other disabilities, whichever method 
results in the higher evaluation.  38 C.F.R. § 4.71a, 
Diagnostic Code 5293 (2003).  Thus, intervertebral disc 
syndrome warranted a 10 percent disability rating when there 
were incapacitating episodes having a total duration of at 
least one week but less than two weeks during the past 12 
months; a 20 percent rating when there were incapacitating 
episodes having a total duration of at least two weeks but 
less than four weeks during the past 12 months; a 40 percent 
rating when there were incapacitating episodes having a total 
duration of at least four weeks but less than six weeks 
during the past 12 months; and a 60 percent rating when there 
were incapacitating episodes having a total duration of at 
least six weeks during the past 12 months.  The revised 
schedule does not provide for an evaluation higher than 60 
percent.  

For purposes of evaluations under Diagnostic Code 5293 
(2003), an incapacitating episode is a period of acute signs 
and symptoms due to intervertebral disc syndrome that 
requires bed rest prescribed by a physician and treatment by 
a physician.  "Chronic orthopedic and neurologic 
manifestations" means orthopedic and neurologic signs and 
symptoms resulting from intervertebral disc syndrome that are 
present constantly, or nearly so.  See 38 C.F.R. § 4.71a, 
Diagnostic Code 5293, Note (1) (2003).  

When evaluating on the basis of chronic manifestations, 
orthopedic disabilities are evaluated using the rating 
criteria of the most appropriate orthopedic diagnostic code 
or codes; neurologic disabilities are evaluated separately 
using the rating criteria for the most appropriate neurologic 
diagnostic code or codes.  See 38 C.F.R. § 4.71a, Diagnostic 
Code 5293, Note (2) (2003).  

Effective September 26, 2003, VA revised the criteria for 
evaluating general diseases and injuries of the spine.  68 
Fed. Reg. 51,454 (Aug. 27, 2003).  This amendment to 
38 C.F.R. § 4.71a changed the diagnostic codes for spine 
disorders to 5235 through 5243.  38 C.F.R. § 4.71a (2007).  
Spine disorders are now rated under the General Rating 
Formula for Diseases and Injuries of the Spine.  At that 
time, VA reiterated the September 2002 changes to Diagnostic 
Code 5293 for intervertebral disc syndrome, although re-
numbered as Diagnostic Code 5243.  The Board notes a 
technical correction was published reinserting the two notes 
to Diagnostic Code 5243 that was inadvertently omitted.  69 
Fed. Reg. 32,449 (June 10, 2004).

The amended rating criteria now define normal range of 
motion for the various spinal segments for VA compensation 
purposes.  Normal forward flexion of the thoracolumbar spine 
is zero to 90 degrees, extension is zero to 30 degrees, left 
and right lateral flexions are zero to 30 degrees, and left 
and right lateral rotations are zero to 30 degrees.  The 
combined range of motion refers to the sum of the range of 
forward flexion, extension, left and right lateral flexion, 
and left and right rotation.  The normal combined range of 
motion of the thoracolumbar spine is 240 degrees.  The 
normal ranges of motion for each component of spinal motion 
are the maximum that can be used for calculation of the 
combined range of motion.  See 38 C.F.R. § 4.71a, General 
Rating Formula for Diseases and Injuries of the Spine, Note 
(2) (2005).  

With or without symptoms such as pain (whether or not it 
radiates), stiffness, or aching in the area of the spine 
affected by residuals of injury or disease, the revised 
rating criteria provide a 100 percent rating for unfavorable 
ankylosis of the entire spine; and a 50 percent rating for 
unfavorable ankylosis of the entire thoracolumbar spine.  
The criteria for a 40 percent rating are unfavorable 
ankylosis of the entire cervical spine; or, forward flexion 
of the thoracolumbar spine 30 degrees or less; or, favorable 
ankylosis of the entire thoracolumbar spine.  For a 30 
percent rating, the criteria are forward flexion of the 
cervical spine 15 degrees or less; or, favorable ankylosis 
of the entire cervical spine.  A 20 percent rating is 
warranted for forward flexion of the thoracolumbar spine 
greater than 30 degrees but not greater than 60 degrees; or, 
forward flexion of the cervical spine greater than 15 
degrees but not greater than 30 degrees; or, the combined 
range of motion of the thoracolumbar spine not greater than 
120 degrees; or, the combined range of motion of the 
cervical spine not greater than 170 degrees; or, muscle 
spasm or guarding severe enough to result in an abnormal 
gait or abnormal spinal contour such as scoliosis, reversed 
lordosis, or abnormal kyphosis.  A 10 percent rating is 
provided for forward flexion of the thoracolumbar spine 
greater than 60 degrees but not greater than 85 degrees; or, 
forward flexion of the cervical spine greater than 30 
degrees but not greater than 40 degrees; or, combined range 
of motion of the thoracolumbar spine greater than 120 
degrees but not greater than 235 degrees; or, combined range 
of motion of the cervical spine greater than 170 degrees but 
not greater than 335 degrees; or, muscle spasm, guarding, or 
localized tenderness not resulting in abnormal gait or 
abnormal spinal contour; or, vertebral body fracture with 
loss of 50 percent or more of the height.  See 38 C.F.R. 
§ 4.71a, General Rating Formula for Diseases and Injuries of 
the Spine (2007).  

The fact that the revised criteria include symptoms such as 
pain, stiffness, aching, etc., if present, means that 
evaluations based on pain alone are not appropriate, unless 
there is specific nerve root pain, for example, that could be 
evaluated under the neurological sections of the rating 
schedule.  See 68 Fed. Reg. 51,455 (Aug. 27, 2003).  

For VA compensation purposes, unfavorable ankylosis is a 
condition in which the entire cervical spine, the entire 
thoracolumbar spine, or the entire spine is fixed in flexion 
or extension, and the ankylosis results in one or more of 
the following:  difficulty walking because of a limited line 
of vision; restricted opening of the mouth and chewing; 
breathing limited to diaphragmatic respiration; 
gastrointestinal symptoms due to pressure of the costal 
margin on the abdomen; dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or neurologic symptoms 
due to nerve root stretching.  See 38 C.F.R. § 4.71a, 
General Rating Formula for Diseases and Injuries of the 
Spine, Note (5) (2007).  Fixation of a spinal segment in 
neutral position (zero degrees) always represents favorable 
ankylosis.  Id.  

As the veteran has both orthopedic and neurologic 
manifestations of his service-connected lumbar spine 
disability, the Board will consider each manifestation 
separately as follows.

Orthopedic Manifestations

As previously indicated, the veteran's lumbar spine 
disability has been evaluated under Diagnostic Code 5292 
(currently Diagnostic Code 5237) for limitation of motion of 
the lumbar spine.  His orthopedic manifestations of his back 
disability are currently evaluated as 40 percent disabling.  
Under the old rating criteria, the veteran is already 
receiving the maximum rating allowable for limitation of 
motion of the lumbar spine.  See 38 C.F.R. § 4.71a, 
Diagnostic Code 5292 (2003).  Under the old rating criteria, 
in order to get a higher disability rating the medical 
evidence must show that the veteran either has pronounced 
intervertebral disc syndrome (Diagnostic Code 5293), 
fracture of a vertebra with severe limitation of motion or 
muscle spasm and demonstrable deformity of the fractured 
vertebral body (Diagnostic Code 5285), or unfavorable 
ankylosis of the lumbar spine (Diagnostic Code 5289).  The 
Board finds that the evidence does not support a higher 
disability rating under the old criteria.  There is no 
evidence of ankylosis of the lumbar spine or demonstrable 
deformity of a vertebral body due to fracture.  

Furthermore, the medical evidence fails to show that the 
veteran's degenerative joint and disc disease of the lumbar 
spine is consistent with pronounced intervertebral disc 
syndrome (Diagnostic Code 5293).  The medical evidence does 
not show that the veteran's disability is productive of 
absent ankle jerk or other neurological findings compatible 
with sciatic neuropathy with little intermittent relief.  
Rather the medical evidence shows the veteran has recurring 
attacks with intermittent relief.  The medical records show 
that the veteran will not be seen for a while and then comes 
in complaining of increased pain for a day or so.  For 
example, the veteran reported in a November 2004 VA treatment 
note that he had back pain as usual, but in April 2005 he 
came into emergency complaining of an exacerbation for one 
day.  He was seen again in May 2006 with complaints of a new 
episode of back pain since that morning.  Thus, the evidence 
does not show a record of medical treatment that could be 
considered consistent with the veteran have little 
intermittent relief.  In addition, the medical evidence shows 
that, although the veteran may have had decreased ankle jerk, 
it has never been absent.  

Accordingly, a higher rating is not warranted under the old 
rating criteria.  Likewise a higher disability rating is not 
warranted under the new rating criteria.  Under the new 
rating criteria, in order to get a higher disability rating, 
the medical evidence must show that the veteran has 
unfavorable ankylosis of the entire thoracolumbar spine or 
has incapacitating episodes of intervertebral disc syndrome 
having a total duration of at least 6 weeks during the past 
12 months.  As the medical evidence fails to show that the 
veteran has unfavorable ankylosis of the entire 
thoracolumbar spine or that he has had incapacitating 
episodes for which bed rest has been prescribed by his 
doctor, a higher disability rating is not warranted under 
the new rating criteria effective September 23, 2002, and 
September 26, 2003.

For the foregoing reasons, the preponderance of the evidence 
is against the veteran's claim for a disability rating in 
excess of 40 percent for the orthopedic manifestations of 
his service-connected lumbar spine disability.  The 
preponderance of the evidence being against the veteran's 
claim, the benefit of the doubt doctrine is not for 
application.  Consequently the veteran's claim must be 
denied.

Neurologic Manifestations

As previously discussed, the veteran has been awarded 
separate evaluations for the neurologic manifestations of 
his service-connected lumbar spine disability.  In other 
words, the veteran has been granted a separate rating for 
radiculopathy in each lower extremity.  Radiculopathy in the 
right lower extremity was initially awarded a 20 percent 
disability rating effective October 4, 2000.  An increase to 
40 percent was awarded effective April 16, 2005.  
Radiculopathy in the left lower extremity was awarded a 20 
percent disability rating effective April 16, 2005.

In this regard, impairment of the sciatic nerve is addressed 
under Diagnostic Code 8520.  Under this code, in effect 
throughout the appeal period, complete paralysis, where the 
foot dangles and drops, no active movement possible of 
muscles below the knee, flexion of knee weakened or (very 
rarely) lost is assigned an 80 percent rating.  Incomplete 
paralysis that is mild is assigned a 10 percent rating.  
Moderate incomplete paralysis is assigned a 20 percent 
rating, moderately severe incomplete paralysis is assigned a 
40 percent rating, and severe, incomplete paralysis of the 
sciatic nerve, with marked muscle atrophy is assigned a 60 
percent evaluation.  38 C.F.R. § 4.124a, Diagnostic Code 
8520 (2007).  Each lower extremity is rated separately.

The medical evidence shows the veteran initially only 
complained of radicular pain down the right lower extremity.  
An electromyogram (EMG) study conducted in December 1999 
confirmed the veteran had right L5 radiculopathy.  The 
veteran underwent a VA examination in January 2001.  He 
complained of severe low back pain with radiation to the 
posterior right leg down to the ankle with cramping and 
numbness.  He denied any fecal or urinary incontinence.  He 
did not use any assistive devices to ambulate.  Neurological 
examination revealed no muscle atrophy of the lower 
extremities, diminished right knee jerk +1 (left knee jerk 
+2), diminished ankle jerks +1 bilaterally, and positive 
straight leg raising on the right.  The assessment included a 
diagnosis of chronic right L5 radiculopathy by EMG September 
1, 2000, and service medical records.  

VA treatment records show the veteran underwent a round of 
physical therapy at the beginning of 2002 due to pain in his 
back with right radiculopathy.  Physical Therapy assessment 
note from January 2002 indicates that the veteran had intact 
sensation, but a positive straight leg raising on the right 
at 25 degrees.  Muscle tone and coordination were normal.  A 
February 2002 primary care treatment note indicates the 
veteran was seen for follow up.  His pain level was 3 out of 
10, and his range of motion was intact, muscle tone was 
adequate, and there were no gross motor or sensory deficits.

The veteran testified at an RO hearing in October 2002 
regarding his back disability.  Although the veteran related 
problems with his right lower extremity related to his lumbar 
spine disability, he did not relate any problems with his 
left lower extremity.  With regard to the right lower 
extremity, the veteran testified that he has cramping and 
pain that runs down from his spine.

The veteran underwent a second VA examination in December 
2002.  At this examination, he complained of mild low back 
pain with radiation to the posterior aspect of the right leg 
up to the calf area.  He also referred occasional cramps in 
the right leg.  He denied any symptomatology in the left leg, 
and fecal or urinary incontinence.  He reported having flare-
ups four to five times within the prior year which he had 
treated with physical therapy.  He denied being prescribed 
bedrest by doctors.  On neurological examination, he had 
diminished pinprick and smooth sensation in all dermatomes of 
both legs.  He had a positive straight leg raising on the 
right, but it was negative on the left.  Knee jerks and ankle 
jerks were +1 bilaterally.  He had a normal gait cycle.  
There was no noted muscle atrophy of the lower extremities.  
The assessment included a diagnosis of right L5 
radiculopathy.  

The veteran underwent a third VA examination in December 
2003.  At that time, he complained of worsening pain since 
the last VA examination with increased intensity and 
increased pain with prolonged standing or sitting.  He 
complained of pressure like sensation of his low back muscles 
that radiates to his right calf as electric type pain.  He 
denied fecal or urinary incontinence.  He also denied being 
prescribed absolute bedrest during the prior year and any 
additional limitation of motion or functional impairment 
during pain flare-ups.  Neurological examination revealed 
decreased pinprick and light touch sensation over the right 
L5 dermatome.  Manual muscle strength was 3/5 in the right 
extensor hallucis longus, but was otherwise within normal 
limits throughout the remainder of the muscles in the right 
lower extremity.  Muscle strength was normal in the left 
lower extremity.  Patellar reflexes were +1 bilaterally, and 
Achilles' tendinous reflexes were +2 bilaterally.  Straight 
leg raise test and Lasegue's test were painful but negative.  
The diagnoses included right L5 radiculopathy.

A Telecare Nurse note from the morning of April 16, 2005, 
shows the veteran called complaining of an increase in his 
low back pain.  He gave positive response that he was very 
weak for more than 10 minutes with back pain, he had become 
unable to walk, and he had new loss of feeling in his groin 
or legs.  He referred that his pain level was a 9 out of 10 
and that he started with pain suddenly with leg weakness and 
loss of balance for a few minutes since the day before, of 
which he had four episodes.  The veteran came to triage later 
in the day, and the nurse's note indicates the veteran 
complained of back pain intensity of 2 out of 10 for a 
duration of one day with characteristic, intermittent 
radiation increased by movement and decreased with rest.  The 
treatment note indicates that physical examination revealed 
paraspinal muscle spasms and tenderness to palpation over the 
back, but sensation  and muscle strength were intact in the 
extremities.  The assessment was low back pain and muscle 
spasm.

A July 2005 VA treatment note indicates the veteran was seen 
for complaints of cramps in his right leg on and off and he 
has a history of chronic low back pain and L5 radiculopathy.  
No new physical findings were made.  The veteran was seen 
again in January 2006 for a follow up with his primary.  He 
complained of back pain and right leg stiffness.  Again no 
new physical findings were made.

The veteran was seen again in the Emergency Room in April 
2006 for low back pain worse since the previous afternoon.  
He stated that he lost urinary sphincter and that the pain 
goes from right leg up to left arm with abnormal tingling 
sensation of the arm.  Objectively, there was low back pain 
that limited exam and flexion.  The assessment was chronic 
low back pain, concern with loss of urinary sphincter and no 
loss of rectal sphincter.  The veteran went to the Emergency 
Room again in May 2006 with complaints of history of chronic 
low back pain with new episode of pain since that morning.  
The last treatment record relating to the veteran's condition 
is from May 2006 when the veteran was seen by his primary for 
follow up.  He complained of lower back pain radiating to 
right leg.  The assessment was lower back pain, unstable, 
with radiation to right leg.  

The veteran underwent a recent VA examination in July 2007.  
At this examination, the veteran reported leg weakness with 
burning pain radiating to the right posterior leg up to the 
calf area.  Neuorological examination revealed knee jerks +1 
bilaterally and ankle jerks +2 bilaterally.  Muscle strength 
was slightly diminished (4/5) in the ankle dorsiflexion, 
ankle plantar flexion and great toe extension muscles, but 
was otherwise normal.  No atrophy was noted.  The examiner 
diagnosed the veteran to have radiculopathy in both the right 
and left lower extremities.  

The RO found the July 2007 VA examination to be incomplete 
and returned the claims file for a new VA examination, which 
was conducted in September 2007.  At this examination, the 
veteran complained of shock like pain at the lumbar spine 
radiating to both legs lasting 3 to 5 hours per day with an 
intensity of 7 out of 10.  He reported flare-ups 4 to 7 times 
per week lasting 4 to 7 hours, aggravated by standing or 
sitting for more than 40 minutes and alleviated by 
medications.  The veteran walked with a forearm crutch and 
used a lumbar corset.  Neurological examination revealed 
decreased pinprick in the lower extremities at dermatomes 
L4/L5 bilaterally.  There was no atrophy but he had 4/5 
muscle strength in both gastroc areas as well as in the 
extensor hallucis bilaterally.  Reflexes were +2 and 
symmetrical in the lower extremities.  There was a positive 
Lasegue's sign bilaterally.  The diagnoses included clinical 
right and left sided L4/L5 radiculopathy.  

Right Lower Extremity

After considering the above evidence, the Board finds that 
the preponderance of the evidence is against finding that the 
veteran's right L5 radiculopathy warrants a disability rating 
in excess of 20 percent prior to April 16, 2005.  In order to 
be entitled to a higher rating, the evidence must establish 
that the right L5 radiculopathy is productive of a moderately 
severe impairment of the sciatic nerve, which it fails to do.  
Rather the evidence shows that initially the veteran merely 
complained of pain radiating down the right leg but did not 
have diminished sensation or muscle strength.  As seen first 
in the December 2002 VA examination, the veteran had begun to 
have diminished pinprick and light touch sensations over the 
L5 dermatome.  He also had diminished knee and ankle jerks at 
+1.  But he did not have any muscle atrophy or loss of muscle 
strength.  Thus his disability picture was more consistent 
with a moderate impairment of the sciatic nerve when compared 
to a complete impairment (which requires a showing of foot 
dangle and drop, no active movement of the muscles below the 
knee, and weakened or lost flexion of the knee) and a severe 
partial impairment that requires a showing of marked muscular 
atrophy.  Thus a disability rating higher than 20 percent 
prior to April 16, 2005, is not warranted.

The evidence after April 16, 2005, however, shows a permanent 
worsening in the veteran's condition.  Medical evidence 
thereafter shows the veteran began having more frequent 
episodes of pain that was described as a burning or electric 
shock sensation.  He had weakening of half of the muscles in 
his right lower extremity and increased diminished sensation.  
He did not, however, have any muscle atrophy.  Thus, although 
the veteran's disability picture showed an increase was 
warranted to 40 percent for his right L5 radiculopathy, a 
higher disability rating of 60 percent was not warranted 
because there was no evidence of marked muscular atrophy.  
Thus a disability rating in excess of 40 percent is not 
warranted as of April 16, 2005.

The preponderance of the evidence being against the veteran's 
claim for a disability rating in excess of what has already 
been established as set above for radiculopathy of the right 
lower extremity, the benefit of the doubt doctrine is not for 
application.  Consequently, the veteran's claim for a higher 
disability rating for radiculopathy of the right lower 
extremity must be denied.

Left Lower Extremity

The Board finds that the evidence does not show that a 
disability rating in excess of 20 percent for left L5 
radiculopathy is warranted until September 22, 2007.  The 
medical evidence does not show any complaints of 
radiculopathy to the left lower extremity until April 16, 
2005.  Thereafter, the treatment records continue to show the 
veteran's main complaints were about his right lower 
extremity rather than his left one, although the medical 
shows he has a diagnosis of left L5 radiculopathy.  

However, the September 2007 VA examination report clearly 
indicates that the left lower extremity has worsened to the 
point that the veteran has equal pain, loss of sensation, and 
loss of muscle strength in both lower extremities.  Thus the 
Board finds that a disability rating of 40 percent is 
warranted as of September 22, 2007, the date of the VA 
examination.  

The Board notes that there was an examination in July 2007 
that also diagnosed the veteran to have left L5 
radiculopathy.  However, this examination does not contain a 
complete neurological evaluation.  It is, therefore, not 
sufficient for rating the veteran's neurologic manifestations 
of his service-connected lumbar spine disability and cannot 
be the basis of establishing a higher disability rating for 
the veteran's left L5 radiculopathy.  

Thus the Board finds that, although the preponderance of the 
evidence is against finding that a disability rating in 
excess of 20 percent is warranted prior to September 22, 
2007, the evidence establishes that as of that date the 
veteran's disability picture for his left L5 radiculopathy is 
more consistent with a moderately severe impairment of the 
sciatic nerve.  Accordingly, a disability rating of 40 
percent is warranted.  A higher disability rating is not 
warranted, however, because the evidence fails to show that 
there is marked muscular atrophy of the left lower extremity.

A disability rating of 40 percent for left L5 radiculopathy 
is, therefore, granted but only as of September 22, 2007, and 
not before.  The preponderance of the evidence being against 
a disability rating higher than 20 percent prior to September 
22, 2007, the benefit of the doubt doctrine is not for 
application.  Consequently, the veteran's claim as to a 
higher rating prior to September 22, 2007, must be denied.


ORDER

Entitlement to an initial disability rating in excess of 40 
percent for degenerative joint and disc disease of the lumbar 
spine with lumbar myositis is denied.

Entitlement to an initial disability rating in excess of 20 
percent for radiculopathy of the right lower extremity prior 
to April 16, 2005, and in excess of 40 percent thereafter, is 
denied.

Entitlement to an initial disability rating in excess of 20 
percent for radiculopathy of the left lower extremity prior 
to September 22, 2007 is denied.

Entitlement to a disability rating of 40 percent, but no 
higher, for radiculopathy of the left lower extremity, is 
granted as of September 22, 2007, subject to controlling 
regulations governing the payment of monetary benefits.





____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


